12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-01317-SBA Document 19 Filed 04/27/20 Page 1 of 4

Eeon fka Brett Jones Fx & D

304 S. Jones Blvd., Ste 1967
Las Vegas, Nevada 89107 APp 2

SUsyy-” ly

CLep-US
UNITED STATES DISTRICT COURT §—"07,°% (Wy So

“S.
FOR THE NORTHERN DISTRICT OF CALIFORNIA "sre TAC OMy
ie Up
lk Ee

OAKLAND DIVISION 6

EEON, ET AL., Case No: 20-cv-01317-SBA

Petitioner(s),

~ DECLARATION OF PETITIONER

GOOGLE, INC., ET AL.,

Respondent(s).

 

 

 

COMES NOW, Eeon fka Brett Jones (Hereinafter “Petitioner”) over the age of 18 years,
of the age of the majority and a citizen of the United States of America to Declare the following
information to this Court:

1. Petitioner possesses personal firsthand knowledge of the following facts admissible in
evidence.

2. Petitioner filed a Motion to Confirm Arbitration Award with the court in accordance with
the Federal Arbitration Act (Hereinafter “Act”) and in accordance with the contractual
agreement between the parties.

3. To date, Respondent(s) have failed to respond to any of the documentation sent from the
Petitioner, from the Arbitrator, and/or from this Court.

4. On April 07, 2020 the Honorable Saundra Brown Armstrong ordered Petitioner to file a
Declaration in regard to the above referenced matter.

5. Petitioner is the private property owner of the redressucc(@gmail.com,

redressright@gmail.com, eeonv3@gmail.com, eeonsays@gmail.com,
DECLARATION OF PETITIONER - 1

 
10

11

12

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01317-SBA Document 19 Filed 04/27/20 Page 2 of 4

eeonmmab@gmail.com, brett2eeon@gmail.com, REDRESSRIGHT YOUTUBE
Channel and the EEON YOUTUBE Channel.

6. The contract between the parties, dated November 06, 2018; was submitted to the court
along with the final and binding arbitration award and the Motion to Confirm Arbitration.
The contractual agreement between the parties clearly states who all the parties are
involved in this matter.

7. The Eeon Foundation is not a corporation, not an unincorporated association, and not a
sole proprietorship. The Eeon Foundation is not incorporated, registered, and/or licensed
in a state. As such, the Eeon Foundation and/or Brett “Eeon” Jones is not required to
appear in court through an attorney.

8. Petitioner filed a Motion to Confirm Arbitration Award in accordance with the Federal
Arbitration Act. As such, the Petitioner is not the “Plaintiff” as indicted by the court as
this is not a civil litigation matter. This matter has already been decided by a
neutral/third party arbitrator as outlined in the arbitration award. Petitioner is not asking
the court to litigate the matter but to simply confirm the arbitration award in accordance
with 9 U.S.C. § 9!

9. Accordingly, Petitioner finds it necessary to inform this Court that in California, an

individual possesses the common law right to change their name as outlined by the

 

'9U.S.C. § 9. Award of arbitrators; confirmation; jurisdiction; procedure
If the parties in their agreement have agreed that a judgment of the court shall be entered upon the award made
pursuant to the arbitration, and shall specify the court, then at any time within one year after the award is made any
party to the arbitration may apply to the court so specified for an order confirming the award, and thereupon the
court must grant such an order unless the award is vacated, modified, or corrected as prescribed in sections 10 and
11 of this title.
DECLARATION OF PETITIONER - 2

 
1]

12

13

14

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-01317-SBA Document 19 Filed 04/27/20 Page 3 of 4

"usage method." This means that you simply pick a new name and start using it
consistently in all parts of your life. Eeon fka Brett Jones has been utilized consistently
by the Petitioner for the past few years.

10. Again, Petitioner has a contractual agreement with the Respondent(s) of this matter of
which a dispute arose. In accordance with the terms and conditions of the contractual
agreement, a neutral/independent arbitrator has determined the disputed information as
indicated in the final and binding arbitration award. Petitioner is not attempting to
litigate this matter as Petitioner as repeatedly indicated that this is merely seeking a
confirmation in accordance with the Act (9 U.S.C. §§ 1-16).

Petitioner submits this Declaration of firsthand, personal knowledge on this

21* day of April 2020, which is true, accurate and admissible in evidence.

 

rett Jones

DECLARATION OF PETITIONER - 3

 
10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

4| United States District Court

 

Case 4:20-cv-01317-SBA Document 19 Filed 04/27/20 Page 4 of 4

CERTIFICATE OF SERVICE

I, Eeon fka Brett Jones, being at or above the age of 18, of the majority and a citizen of
the United States of America, did mail the documents entitled:

Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102 U.S.P.S. Tracking #: 9405511699000841235763

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day April 21, 2020.

/s/ CGcon tka Brett Fone

DECLARATION OF PETITIONER - 4

 

 
